Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1). 
Regarding claim 1, Briquet et al. disclose downhole tool (20, fig. 2) comprising: a body (24); an intake port (28) for receiving fluid from an external of the body (refer to para 0031); a pumping action (by pump 38, refer to para 0031) in fluid communication with the intake port (28) for withdrawing the fluid through the intake port (28, refer to para 0031); 

a sensor (para 0032: filter system further includes one or more sensors) configured to measure a concentration of the fluid filtered by the particulate removing filter (refer to paragraphs 0032 and 0039),
and an exit port (fig. 4D, fluid is sent back into the wellbore via an exit port indicated by arrow 68. Refer to para 0047) in fluid communication with the filtration device (40, 42) for ejecting the fluid to the external of the body (refer to para 0047. Also as broadly claimed, i.e., no exact location or reference points, the assembly comprises an exit port since the fluid eventually exits the body 24 as seen in figs. 3-5B), wherein, the fluid is stored for subsequent analysis (para 0031 and 0039: fluid is stored in fluid sample containers 34, 36, where additional testing is performed by sensors such as viscosity, density, resistivity). 
However, Briquet et al. fail to teach 41470US-593391 (2015-IPM-098729 U1 US) a filter assembly, wherein the particulate removing filter is drawn from the filter assembly.
Jamison teach a filtration apparatus comprising a filter storage device (115) for storing multiple filters or filter roll assembly (155, fig. 1 and refer to para 0036-0037), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filtration device of Briquet et al. to include a filter assembly, wherein the particulate removing filter is drawn from the filter assembly, as taught by Jamison, for the purpose of rolling out used clogged filter sections after a predetermined amount of time without removing the entire apparatus at surface for maintenance. 
Regarding claim 11, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; Briquet et al. further disclose the filtration device (40, 42) comprises a purge valve (48a, fig. 4D and para 0047) arranged to expel the fluid from a reverse purge flow through the filtration device to a wellbore (refer to para 0047).26 Attorney Docket 1470-5496192015-IPM-098729  
Regarding claim 13, Briquet et al. disclose a method comprising: disposing a downhole tool (20, fig 2) into a wellbore (refer to para 0021), the downhole tool (20) comprising: a body (24, see fig. 1), an intake port (28, see fig. 1-3 and para 0032) provided along the body (see fig. 1), 
a filtration device (40, 42, para 0032) contained within the body (24) and in fluid communication with the intake port (28, see fig. 1-3 and para 0032), the filtration device (40, 42) comprising: a particulate removing filter (64,refer to para 0041) configured to filter fluid to a predetermined concentration (refer to para 0036: the filter can have different size/shape/slots based on debris size and of type of formation, therefore, based on well history, filters can be selected based on anticipated/predetermined 
a sensor (para 0032: filter system further includes one or more sensors) configured to measure a concentration of the fluid filtered by the particulate removing filter (refer to paragraphs 0032 and 0039);
and an exit port (fig. 4D, fluid is sent back into the wellbore via an exit port indicated by arrow 68. Refer to para 0047) in fluid communication with the filtration device (40, 42) for ejecting the fluid to an external of the body (refer to para 0047. Also as broadly claimed, i.e., no exact location or reference points, the assembly comprises an exit port since the fluid eventually exits the body 24 as seen in figs. 3-5B); passing the fluid through the filtration device; and ejecting the fluid from the exit port (see fig. 4A), wherein, the fluid is stored for subsequent analysis (para 0031 and 0039: fluid is stored in fluid sample containers 34, 36, where additional testing is performed by sensors such as viscosity, density, resistivity).
However, Briquet et al. fail to teach 41470US-593391 (2015-IPM-098729 U1 US)a filter assembly, wherein the particulate removing filter is drawn from the filter assembly.
Jamison, as previously discussed, teach a filtration apparatus comprising a filter storage device (115) for storing multiple filters or filter roll assembly (155, fig. 1 and refer to para 0036-0037), wherein a particulate removing filter is drawn from the filter roll (see fig. 1) and disposed in a disposal area (195) after being used (refer to para 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filtration device of Briquet et al. to include a filter assembly, wherein the particulate removing filter is drawn from the 
Regarding claim 17, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; Briquet et al. further disclose regenerating the filtration device via a reverse purge (para 0045 and 0047: cleaning/regeneration of the filtration device 42 is carried out through a purge or cleanout mode via reverse purge through purge valve 48a, see fig. 4D).
Regarding claim 20, Briquet et al. disclose a system comprising: a downhole tool (20, fig 2) disposed in a wellbore (refer to para 0021), the downhole tool (20) comprising: a body (24); an intake port (28) for receiving fluid from an external of the body (refer to para 0031); a pumping action (via pump 38, refer to para 0031) in fluid communication with the intake port  (28) for withdrawing the fluid through the intake port (28, refer to para 0031); 
a filtration device (40, 42, refer to paragraphs 0032 and 0034) contained within the body (24) and in fluid communication with the intake port (28, see fig. 1-3 and para 0032), the filtration device (40, 42) comprising: a particulate removing filter (64,refer to para 0041) configured to filter the fluid to a predetermined concentration (refer to para 0036: the filter can have different size/shape/slots based on debris size and of type of formation, therefore, based on well history, filters can be selected based on anticipated/predetermined particulate size); 
a sensor (para 0032: filter system further includes one or more sensors) configured to measure a concentration of the fluid filtered by the particulate removing 
However, Briquet et al. fail to teach 41470US-593391 (2015-IPM-098729 U1 US)a filter assembly, wherein the particulate removing filter is drawn from the filter assembly.
Jamison teach a filtration apparatus comprising a filter storage device (115) for storing multiple filters or filter roll assembly (155, fig. 1 and refer to para 0036-0037), wherein a particulate removing filter is drawn from the filter roll (see fig. 1) and disposed in a disposal area (195) after being used (refer to para 0036). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filtration device of Briquet et al. to include a filter assembly, wherein the particulate removing filter is drawn from the filter assembly, as taught by Jamison, for the purpose of rolling out used clogged filter sections after a predetermined amount of time without removing the entire apparatus at surface for maintenance. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) as applied to claim 1 above, and further in view of Spross et al. (U.S. 2010/0236776A1).
Regarding claim 2, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; however, the combination of Briquet 
Spross et al. further disclose a probe (32a, 32b, para 0021) which comprises the intake port (refer to para 0021), the probe having a sealing pad for engagement with a formation surface (para 0004).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Briquet et al. and Jamison to have the probe comprise sealing pad, as taught by Spross et al., for sealingly engaging the borehole wall to place the internal cavity of the tool in fluid communication with the formation fluid to be tested. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) as applied to claim 1 above, and further in view of Niconoff (U.S. 2011/0011583A1).
Regarding claim 10, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; however, the combination of Briquet et al. and Jamison fail to teach wherein the filtration device is configured to bypass at least one of the plurality of filter cartridge to a secondary filter cartridge of the plurality of filter cartridges when a pressure differential across the first filter cartridge reaches a predetermined value.  
Niconoff discloses the filtration apparatus (400, fig.4) comprising the plurality of filtering chambers/cartridges (402a, 402b, 402c, para 0036) and equalization lines (424a, 424b) coupling the chambers to equalize the pressures of the chambers relative to each other (refer to para 0048). 
. 
Claims 3-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) as applied to claim 1 above, and further in view of Duvallet (U.S. 5139085).
Regarding claims 3 and 18, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claim 1 above; however, the combination of Briquet et al. and Jamison fail to teach the filtration device comprising: a plurality of filter cartridges, each of the plurality of filter cartridges having different particulate filtration sizes; a fluid flow path extending across the plurality of filter cartridges from a first filter cartridge to a final filter cartridge; wherein the particulate filtration sizes of the plurality of filter cartridges progress from the first filter cartridge having the coarsest particulate filtration size to the final filter cartridge having the finest particulate filtration size. 25 Attorney Docket 1470-5496192015-IPM-098729  
Duvallet discloses a fluid sampling bottle disposed in deep boreholes (refer to col. 1 lines 43-45) comprising a support body (30, fig. 1). Fluid enters the assembly at (12, fig. 3) comprising a filter (13, col. 3 lines 40-43). Sleeve body (40) comprises a plurality of filters (44) adapted to filter the fluid passing though. The first filter comprises a larger diameter filtration for stopping large solid matter. The following filters 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Jamison, and Duvallet before him or her, to have included a plurality of filter cartridges, each of the plurality of filter cartridges having different particulate filtration sizes; a fluid flow path extending across the plurality of filter cartridges from a first filter cartridge to a final filter cartridge; wherein the particulate filtration sizes of the plurality of filter cartridges progress from the first filter cartridge having the coarsest particulate filtration size to the final filter cartridge having the finest particulate filtration size, for 25preventing blockages when the sample fluid contains too much mud, as taught by Duvallet Attorney Docket 1470-5496192015-IPM-098729
Regarding claims 4 and 19, the combination of Briquet et al., Jamison, and Duvallet teach all the features of this claim as applied to claims 3 and 18 above; Duvallet further discloses wherein the plurality of filter cartridges are arranged in series (see fig. 3).  
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) and Duvallet (U.S. 5139085) as applied to claims 4 and 4 above, and further in view of Niconoff (U.S. 2011/0011583A1).
Regarding claims 5-6, the combination of Briquet et al., Jamison, and Duvallet teach all the features of this claim as applied to claims 3 and 4 above; however, the 
Niconoff discloses a formation tester (314, fig. 3) comprising a probe assembly (316) and a filtration apparatus (400, fig.4). The filtration apparatus comprising a plurality of filtering chambers/cartridges (402a, 402b, 402c, para 0036), wherein there is an inline valve (404a, 404b, 404c) for chamber in the series (see fig. 4 and refer to para 0037), wherein the filtration device comprises a bypass line (412a, 412b) to bypass the plurality of chambers cartridges (see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Briquet et al., Jamison, Duvallet, and Niconoff before him or her, to have included an inline valve for each of the plurality of filter cartridges arranged in the series, wherein the filtration device comprises a bypass line to bypass the plurality of filter cartridges, for directing the fluid across the cartridges and bypassing in case one cartridge is non-functional or clogged by debris. 
Claims 7-9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Briquet et al. (U.S. 2010/0193187A1), in view of Jamison (U.S. 20090217776A1) as applied to claim 1 above, and further in view of Nuryaningsih et al. (2018/0120865A1)
Regarding claims 7-8 and 14-15, the combination of Briquet et al. and Jamison teach all the features of this claim as applied to claims 1 and 13 above; Briguet et al. further disclose wherein the sensor is positioned to detect a characteristic of the fluid passing to, within or after the filtration device (refer to paragraphs 0032 and 0039).

Nuryaningsih et al. teach sensor (40) positioned to detect a characteristic of a fluid passing to, within or after the filtration device (see fig. 2 and refer to para 0028), wherein the sensor (40) is selected from the group consisting of optical sensors, wherein the sensor is an optical sensor (refer to para 0038), wherein the fines are removed as detected by the optical sensor (refer to para 0045). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Briquet et al. and Jamison to have the sensor selected from a group consisting of optical sensors, pressure sensors, vibrating tube densitometers, capacitance sensors, or a combination thereof, as taught by Spross et al., for the predictable result of measuring fluid properties. 
Regarding claims 9 and 16, the combination of Briquet et al., Jamison, and Nuryaningsih et al. teach all the features of this claim as applied to claims 7 and 13; Nuryaningsih et al. further teach the sensor is an optical sensor (refer to para 0038), and wherein the filtration device is configured to remove fines to a predetermined concentration as detected by the optical sensor (refer to para 0045), detecting a concentration of the fluid after passing through the filtration device (sensor 40 is capable of detecting a concentration of the fluid after passing through the filtration device).
Response to Arguments
Applicant's arguments filed on 12/03/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 13, and 20, applicant argues that Briquet and Jamison fail to teach passing the used filter to spools 230 of laminate 231 in order to seal the particulate removing filter so that the laminated sample 240 then stores the particulate removing filter 1000 with the fines for later analysis. Applicant further explains that the particulate removing filter 1000 with the fines can be preserved to allow the later determination of features and properties, such as origin, mud, wear products, formation minerals, and clay.
Examiner notes that applicant’s arguments are narrower that what is claimed. Specifically, the claim has been amended to read “a filter assembly…wherein the particulate removing filter is drawn from the filter assembly”. Briquet et al. teach all the features of claims 1, 13, and 20 except for the filter assembly. Jamison teach a filtration apparatus comprising a filter assembly (155, fig. 1 and refer to para 0036-0037), wherein a particulate removing filter is drawn from the filter roll (see fig. 1) and disposed in a disposal area (195) after being used (refer to para 0036). It would have been obvious to have modified the filtration device of Briquet et al. to include a filter assembly, wherein the particulate removing filter is drawn from the filter assembly, as taught by Jamison, for the purpose of rolling out used clogged filter sections after a predetermined amount of time without removing the entire apparatus at surface for maintenance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Y.A/02/17/2022                                                                                                                                                                                                       
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672